Senior Judge BLOMMERS
(concurring in part and dissenting in part):
MCM, Part IV, para. 41c(2) (1984): A ‘breach of the peace’ is an unlawful disturbance of the peace by an outward demonstration of a violent or turbulent nature. The acts or conduct contemplated by this article [Article 116, UCMJ] are those which disturb the public tranquility or impinge upon the peace and good order to which the community is entitled.
So a breach of the peace is defined under military law. “Violence” is “[t]he exertion of any physical force so as to injure, damage or abuse.” Black’s Law Dictionary, 1408 (5th Ed.1979).
The appellant and his wife were engaged in an argument over the whereabouts of her checkbook. The argument took place within their quarters on base. The appellant had indicated her checkbook was outside in their car, his wife said she had looked in the car and could not find it. After some further exchanges, the appellant went into the kitchen, obtained a knife, proceeded outside, and slashed the front and rear tires on the left side of the vehicle *886(which was registered in his wife’s name). The vehicle was parked on a public street. The appellant’s wife observed his conduct from the front porch of their quarters. She ran to their next door neighbors house and called the Security Police. She testified: “At that point, it shocked me because it was so unusual, and I went next door and I phoned Security Police. It was my first reaction.” While slashing the tires, the appellant cut his hand. This led to his being escorted to the base hospital by the police for medical treatment.
Had this dispute remained inside the appellant’s quarters, I would agree with the conclusion reached by my brothers, even had the police been called. However, once the accused departed his quarters and slashed the car tires, a breach of the peace occurred. See City of Bismarck v. Travis, 154 N.W.2d 918 (N.D.1967); Miller on Criminal Law 483 (1934).
I would affirm the breach of the peace offense as charged. I do not view its prosecution as “trifling and vexatious.” Even if we assume that the appellant’s conduct does not rise to the level of a breach of the peace, then surely he is guilty of disorderly conduct, a lesser included offense to that charged. MCM, Part IV, para. 73e(2) (1984). My brothers choose not to address that aspect of the criminal liability equation.
I concur with Senior Judge Kastl’s rationale supporting our dismissal of the assault charge and its specification. I do not concur with the reassessment of the sentence.
Since I would affirm the findings of guilty of the breach of the peace and failing to obey an officer’s order, on reassessment the punitive discharge and reduction in grade would be included in the sentence affirmed. In this regard I note the appellant has an established record of inappropriate behavior during his off duty time. Two of his first three performance reports (covering the years 1983-1985) contain specific comments in this regard. In 1986 he received nonjudicial punishment for assault and battery (striking a female) and drunk and disorderly conduct. These matters were before the trial court. From the commander’s letter of transmittal (AF Form 65, Transmittal of Court-Martial Charges) contained in the allied papers we learn he received a second nonjudicial punishment, also involving assault, was involved in two alcohol-related incidents on 16 November 1986 and 5 January 1987, has been counseled for brawling, and has had multiple traffic violations. I mention this latter document only as the information contained therein might bear upon the appellant’s potential for rehabilitation.
I would affirm the findings of guilty of a breach of the peace as charged, dismiss the assault charge and its specification, and reassess the sentence to include the bad conduct discharge, reduction in grade, and some portion of the other components thereof.